      Case 1:19-cv-11457-IT Document 132 Filed 01/07/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS



ANYWHERECOMMERCE, INC.
and BBPOS LIMITED,

                Plaintiffs,

          v.                                   CIVIL ACTION NO.
                                               1:19-cv-11457-IT
INGENICO INC., INGENICO CORP., and
INGENICO GROUP S.A.

                Defendants.




         INGENICO INC.’S SUPPLEMENTAL MEMORANDUM IN
    OPPOSITION TO PLAINTIFFS’ MOTION TO DISMISS COUNT VIII OF
        INGENICO INC.’S SECOND AMENDED COUNTERCLAIMS
          Case 1:19-cv-11457-IT Document 132 Filed 01/07/21 Page 2 of 4



       Ingenico Inc. (“Ingenico”) submits this Supplemental Memorandum in Opposition to

Plaintiffs’ Motion to Dismiss Count VIII of Ingenico Inc.’s Second Amended Counterclaims to

address the December 4, 2020 order of the United States District Court for the Northern District

of California in Uniloc USA, Inc. v. Apple, Inc. (“Uniloc”), No. C 18-00358 WHA, 2020 WL

7122617, at *5 (N.D. Cal. Dec. 4, 2020), which was cited by Plaintiffs/Counterclaim Defendants

during oral argument on their Motion to Dismiss.

       Plaintiffs argued that Uniloc shows that if a default under the applicable license occurred

in 2015 or 2017, then Ingenico had no right to sue for patent infringement, even if the

infringement occurred during the time that Ingenico was an exclusive licensee of the patents-in-

suit. Plaintiffs are incorrect. The United States Supreme Court has held that “[T]he [patent

infringement] right of action is given to the person or persons owning the exclusive right at the

time the infringement is committed. Subsequent sale and transfer of exclusive right are no bar to

an action to recover damages for infringement committed before such sale and transfer.” Moore

v. Marsh, 74 U.S. 515, 1868 WL 11114 (1868).1

       Of course, a former owner or holder of all substantial rights in a patent can take actions

that deprive itself of standing that had occurred when it did hold the necessary rights, as was the


1
  See also Crown Die & Tool Co. v. Nye Tool & Mach. Works, 261 U.S. 24, 40, 43 S.Ct. 254, 67
L.Ed. 516 (1923) (“‘[T]he plaintiff in an [infringement] action ... must be the person or persons
in whom the legal title to the patent resided at the time of the infringement.’”) (quoting 3
Robinson on Patents § 937); Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1551 (Fed. Cir. 1995)
(“Generally, one seeking money damages for patent infringement must have held legal title to
the patent at the time of the infringement.”); Annotated Patent Digest § 9:48 (“After assigning a
patent, the assignor generally has no standing to bring an infringement action for infringement
that occurs after the assignment since it has parted with its rights in the patent. It may retain the
right to sue for damages from infringement that occurred while it held the patent.”) (emphasis
supplied) (citations omitted); Alloc, Inc. v. Pergo, Inc., 572 F. Supp. 2d 1019, 1022–23 (E.D.
Wis. 2008) (disposing of a standing challenge by noting that “[e]ven if [plaintiffs] are currently
relegated to the status of non-exclusive licensees, which is apparently the case, neither [] are
attempting to recover damages or obtain relief for the period of time after their exclusive licenses
were terminated.”).
          Case 1:19-cv-11457-IT Document 132 Filed 01/07/21 Page 3 of 4



case in Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d 1198, 1202 (Fed. Cir. 2005). The

Alloc court noted that in Schreiber, the former holder executed an assignment that “‘explicitly

included an assignment of all causes of actions,’ including the right to sue for past infringement.”

Alloc, Inc., 572 F. Supp. 2d at 1023. But that was not the case in Alloc, it is not the case here, and

as the Schreiber court noted, “an assignment of a patent does not ordinarily include the right to

sue for past infringement … .” Schreiber Foods, Inc., 402 F.3d at 1202.

       Uniloc, which is on appeal,2 would fall into the Schreiber line of cases. In 2014, Uniloc

gave a fully-paid up license to a third-party (“Fortress”) to exploit the patents in any lawful

manner, and stated that “Licensee shall only use the Patent License following an event of

default.” Uniloc, 2020 WL 7122617, at *1. This license did not provide that Fortress’ license

only came into effect upon the event of default—rather, it came into effect in 2014, and was only

exercisable upon the event of default in 2017. The Court found that Uniloc defaulted, and

therefore that Fortress had licensing rights “both prospectively and retrospectively.” Id. at *8.

       Here, unlike Schreiber and Uniloc, there was no agreement that BBPOS would obtain

any of the rights in the patents-in-suit during the period that the license was in effect (assuming,

for the sake of argument, that it terminated). Accordingly, “the [patent infringement] right of

action is given to the person or persons owning the exclusive right at the time the infringement is

committed,” Ingenico Inc., and “[s]ubsequent … transfer … [is] no bar to an action to recover

damages for infringement committed before such sale and transfer.” Moore, 74 U.S. 515, 1868

WL 11114.




2
 See Uniloc’s Notice of Appeal to the Federal Circuit (ECF No. 191) in N.D. Cal. No. 3:18-cv-
00358.
        Case 1:19-cv-11457-IT Document 132 Filed 01/07/21 Page 4 of 4



Dated: January 7, 2021             Respectfully Submitted,

                                   INGENICO INC.,

                                   By its attorneys,



                                   /s/ John A. Tarantino
                                   JOHN A. TARANTINO (BBO #492230)
                                   PATRICIA K. ROCHA (BBO #542348)
                                   NICOLE BENJAMIN (BBO #666959)
                                   WILLIAM K.WRAY, JR. (#689037)
                                   Adler Pollock & Sheehan P.C.
                                   One Citizens Plaza, 8th Floor
                                   Providence, RI 02903
                                   Tel: (401) 274-7200
                                   Fax: (401) 351-4607
                                   jtarantino@apslaw.com
                                   procha@apslaw.com
                                   nbenjamin@apslaw.com
                                   wwray@apslaw.com
